Case 4:18-cv-04662-YGR Document 45-4 Filed 05/13/19 Page 1 of 2




                     EXHIBIT C
                     Case 4:18-cv-04662-YGR Document 45-4 Filed 05/13/19 Page 2 of 2

                                                                                                                               OFFICE OF THE PRovosT AND
                                                                                                                     VICE PRESIDENT FOR ACADEMIC AFFAIRS
                     SAN FRANcIsco                                                                                                             1600 Holloway Avenue
                     STATE UNIVERSITY                                                                                                        San Francisco, CA 94132
                                                                                                                                            Direct Line: 415/338-1141
                                                                                                                                                   fax: 415/338-2514


             March 23, 2018

             Dear Professor Abduihadi:

             As you know, Interim Dean Amy Sueyoshi wrote to you several times (on March 10,
             March 16, and March 20) to request that you remove a message that is currently
             posted on the AMED Facebook page:

             https://www.facebook.corn/AM EDStudies/posts/5 73870589632199

             As Interim Dean Sueyoshi explained, because this message appears on a site that
             bears the San Francisco State University name, it carries the implication that it
             reflects the views of the university, when in fact it explicitly contradicts the
             principles of inclusion that are central to the philosophy and mission of SF State and
             the CSU.

             Because you ignored the Interim Dean’s two earlier requests, I now write to instruct
             you to remove the post by 12:00 noon on Monday, March 26 PST. Your failure to do
             so will result in disciplinary action against you, in accordance with articles 18 and
             19 in the CFA/CSU Collective Bargaining Agreement.
             (https://www2.calstate.edu/csu-svstem/facuftv-staff/labor-and-employee-
             relations/Documents/unit3-cfa/cfa-contact-20 14-17-ext-2018.pdtl

             A copy of this letter is also being sent to you by mail.

             I await your response.




             Jennifer Summit
             Interim Provost and Vice President for Academic Affairs
             San Francisco State University
             1600 Holloway Avenue
             San Francisco CA 94132
             http://academic.sfsu.edu




THE CALIFORNIA STATE UNIVERSITY: Bakersfield, Channel Islands, Chico, Dominguez Hills, East Bass Fresno, Fullerton, Humboldt, Long Beach, Los Angeles,
Marttime Academy, frlonterey Bay, Northridge, Pomona, Sacramento, San Bernardino, San Diego, San Francisco, San Jose, San Luis Obispo, San Marcos, Sonoma, Stanislaus
